EXHIBIT CONSENT OF REGISTERED INDEPENDENT PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement Nos. 333-10819, 333-49193, 333-71625, and 333-67168 of Banner Corporation and subsidiaries on Form S-8 and Registration Statement Nos. 333-138162, 333-139520, 333-156340, 333-153209, 333-147946, 333-161619 and 333-164259on Form S-3 of our report dated March 16, 2010, with respect to the consolidated statements of financial condition of Banner Corporation and subsidiaries as of December31, 2009 and 2008, and the related consolidated statements of operations, comprehensive income (loss), changes in stockholders’ equity, and cash flows for each of the years in the three-year period ended December31, 2009, and the effectiveness of internal control over financial reporting as of December31, 2009, which report appears in the December31, 2009, annual report on Form 10-K of Banner Corporation. /s/ Moss
